DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 4, 7-9, 11-15, 98-100, 102, 148, 149, and 214-216 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites “…is the polySia staining intensity or staining pattern.”  There is insufficient antecedent basis “the polySia staining intensity” in the claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-9, 13-15, 148, 149, and 216 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gandaglia et al (International Journal of Urology, 2015, 22: 89-95).
The claims are drawn to methods of providing a subject diagnosed as having high-risk cancer and treating the subject as having high-risk cancer with an aggressive therapy. While the claims passively recite methods used to diagnose the provided subject as having high-risk cancer, the claims do not require one actively performing the claimed method to actively diagnose a patient as having high-risk cancer. Further, as defined by page 12 of the instant specification, an “aggressive therapy” refers to therapies (such as chemotherapy, surgery, and radiation) with significant side effects. Further, as defined by page 15 of the instant speciation, “high-risk cancer” refers to cancer that has an increased likelihood of a negative outcome (e.g., progression, increase tumor volume, metastasis, recurrence, reversal of remission, or mortality) within a short period of time (e.g., within 6 months, within one year, within 2 years, within 3 years, within 4 years, within 5 years). Page 15 of the instant speciation also defines “high-risk cancer” as cancer that is likely to recur after intent-to-cure or apparently curative therapy (e.g., surgery, radiation therapy, chemotherapy), as well as a cancer graded at a higher stage. 
Gandaglia et al teaches providing subjects diagnosed as having high-risk prostate cancer (risk score ≥ 2) and treating said subjects with radiation therapy (page 90, in particular). 
Gandaglia et al does not specifically teach the high-risk prostate cancer subjects of Gandaglia et al were diagnosed as being high-risk by methods comprising measuring PolySialic Acid and/or that the high-risk prostate cancer subjects of Gandaglia et al have any particular concentration of prostate cancer EVs that are triple-positive for polySia, STEAP1, and PSMA in any biological sample.  However, one of ordinary skill in the art would have been motivated with an expectation of success to administer radiation therapy to any subject with high risk prostate cancer (including, but not limited to, subjects diagnosed as having high risk prostate cancer based on methods comprising measuring PolySialic Acid in just any samples and high risk prostate cancer subjects having recited biological samples with recited concentrations of prostate cancer EVs that are triple-positive for polySia, STEAP1, and PSMA) because Gandaglia et al teaches prostate cancer patients, including patients with high-risk prostate cancer, therapeutically benefit from radiation therapy.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In an effort to expedite prosecution, it is noted this rejection could be obviated by requiring one performing the method to perform a step of actively detecting PolySialic Acid. Gandaglia et al does not teach or suggest detecting PolySialic Acid.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, 13-15, and 216 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka et al (Cancer Research, 2000, 60: 3072-3080) in view of Su et al (Radiation Oncology, 2014, 9(290): 1-7).
The claims are drawn to methods of providing a subject diagnosed as having high-risk cancer and treating the subject as having high-risk cancer with an aggressive therapy. While the claims passively recite methods used to diagnose the provided subject as having high-risk cancer, the claims do not require one actively performing the claimed method to actively diagnose a patient as having high-risk cancer.
Tanaka et al teaches diagnosing a subject as having a high-risk NSCLC cancer by performing a method comprising measuring polySia in a biological sample obtained from the subject and comparing the level to a reference value obtained by measuring polySia in a low-risk NSCLC wherein polySia is more often present in NSCLC patients at higher stages (78.6% of Stage IV, as compared to 20.8% of Stage I) and elevated polySia levels correlate with metastasis (Table 2 and Figure 2, in particular).  
Tanaka et al does does not specifically teach treating subjects with high-risk NSCLC with aggressive therapy.  However, these deficiencies are made up in the teachings of Su et al.
Su et al teaches stage IV NSCLC patients with metastasis therapeutically benefit from a combination of chemotherapy and radiation (Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to treat high-risk stage IV metastatic NSCLC patients identified by any diagnostic method (including, but not limited to, the method of Tanaka et al) by administering the .     
    
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7, 11-15, and 216 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (International Journal of Molecular Medicine, 2016, 37: 197-206) in view of Davidson et al (CMAJ Open, 2013, 1(4): E134-E141) and Shenkier et al (CMAJ, 2004, 170(6): 983-994).
The claims are drawn to methods of providing a subject diagnosed as having high-risk cancer and treating the subject as having high-risk cancer with an aggressive therapy. While the claims passively recite methods used to diagnose the provided subject as having high-risk cancer, the claims do not require one actively performing the claimed method to actively diagnose a patient as having high-risk cancer.
Wang et al teaches diagnosing a subject with breast cancer by performing a method comprising measuring polySia in a biological sample obtained from the subject and comparing the level to a reference value obtained by measuring polySia in a low stage breast cancer and normal breast tissues wherein polySia levels are more elevated in samples from patients at higher stages – such as stage III (Figure 7B, in particular), polySia activity promotes breast 
Wang et al does not specifically describe the high stage breast cancer patients as “high risk” or teach treating subjects with high-risk breast cancer with aggressive therapy.  However, these deficiencies are made up in the teachings of Davidson et al and Shenkier et al.
Davidson et al teaches patients with higher stage breast cancer patients are “high risk” by teaching breast cancer patients at lower breast cancer stages have higher survival rates (including within 6 months, within one year, within 2 years, within 3 years, within 4 years, within 5 years, and within 10 year) than patients at lower breast cancer stages (Figure 1, in particular).
Shenkier et al teaches stage III breast cancer patients should be therapeutically administered aggressive therapy - including radiation, surgery, and chemotherapy (page 994, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success to identify stage III breast cancer patients (identified as stage III by any diagnostic method - including, but not limited to, the method of Wang et al) as high-risk and treat the patients by performing aggressive therapy of Shenkier et al on the patients because Davidson et al teaches higher stage breast cancer patients are “high risk” (Figure 1, in particular) and Lang et al teaches breast cancer patients, including stage III breast cancer patients, therapeutically benefit from aggressive therapy - including radiation, surgery, and chemotherapy (page 994, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 98-100, 214, and 215 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paner et al (Arch Pathol Lab Med, 2008, 132: 1388-1396).
The claims are directed to a method of diagnosing prostate cancer in a subject comprising providing a subject and performing a prostate needle-core biopsy on the subject. While the claims passively recite the subject has received inconclusive results from an MRI of the prostate, the subject has a PSA level in a particular range, and/or has been identified as having particular concentrations of prostate cancer extracellular vesicles that are triple-positive for polySia, STEAP1, and PSMA , the claims do not require one actively performing the claimed method to actively obtain inconclusive results from an MRI, determine a PSA level, or determine concentrations of prostate cancer extracellular vesicles that are triple-positive for polySia, STEAP1, and PSMA.
Paner et al teaches diagnosing prostate cancer in a subject suspected of having prostate cancer comprising performing a prostate needle-core biopsy of the subject (See “SUMMARY” on page 1396, in particular).  
Paner et al does not specifically teach the subject has received inconclusive results from an MRI of the prostate, the subject has a PSA level in a particular range, and/or has been identified as having particular concentrations of prostate cancer extracellular vesicles that are triple-positive for polySia, STEAP1, and PSMA.  However, one of ordinary skill in the art would have been motivated with an expectation of success to diagnose prostate cancer in any subject suspected of having prostate cancer (inclusing a subject that has received inconclusive results 
  In an effort to expedite prosecution, it is noted this rejection could be obviated by requiring one performing the method to actively detect concentrations of prostate cancer extracellular vesicles that are triple-positive for polySia, STEAP1, and PSMA.

Claim Rejections - 35 USC § 103
Claims 98-100, 102, 214, and 215 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paner et al (Arch Pathol Lab Med, 2008, 132: 1388-1396) as applied to claims 98-100, 214, and 215 above, and further in view of Gandaglia et al (International Journal of Urology, 2015, 22: 89-95).
Teachings of Paner et al are discussed above.
Paner et al does not specifically teach administering an aggressive treatment to the subjects diagnosed with prostate cancer.  However, these deficiencies are made up in the teachings of Gandaglia et al.
Teachings of Gandaglia et al are discussed above.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAN E AEDER/             Primary Examiner, Art Unit 1642